People v Anlyan (2016 NY Slip Op 05867)





People v Anlyan


2016 NY Slip Op 05867


Decided on August 24, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 24, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
THOMAS A. DICKERSON
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2015-02434
 (Ind. No. 1938/12)

[*1]The People of the State of New York, respondent,
v Jeffrey S. Anlyan, appellant.


Andrew E. MacAskill, Westbury, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Daniel Bresnahan and W. Thomas Hughes of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Honorof, J.), rendered March 26, 2014, convicting him of arson in the third degree and criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's challenge to the factual sufficiency of the plea allocution is unpreserved for appellate review (see People v Davis, 24 NY3d 1012, 1013; People v Lopez, 71 NY2d 662, 665). Contrary to the defendant's contention, the exception to the preservation requirement does not apply here, because the plea allocution did not cast significant doubt on the defendant's guilt, negate an essential element of the crime, or call into question the voluntariness of the plea (see People v Davis, 24 NY3d at 1013; People v Lopez, 71 NY2d at 666). In any event, the plea allocution was sufficient, as it showed that the defendant understood the charges and made an intelligent decision to accept the plea (see People v Goldstein, 12 NY3d 295, 301; People v Seeber, 4 NY3d 780, 781).
Contrary to the defendant's contention, his valid waiver of his right to appeal forecloses appellate review of his challenge to the hearing court's suppression determination (see People v Kemp, 94 NY2d 831, 833; People v Nelson, 137 AD3d 948).
CHAMBERS, J.P., DICKERSON, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court